UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number 811-22263 Exchange Traded Concepts Trust (Exact name of Registrant as specified in charter) J. Garrett Stevens 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-405-778-8377 Date of fiscal year end: April 30, 2015 Date of reporting period: July 31, 2014 Item 1. Schedule of Investments VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● July 31, 2014 (Unaudited) Description Shares Fair Value COMMON STOCK — 99.9% Consumer Discretionary — 12.0% Amazon.com* 9 $ AutoNation* AutoZone* 31 Bed Bath & Beyond* Best Buy BorgWarner 79 Cablevision Systems, ClA CarMax* Carnival, ClA CBS, ClB Chipotle Mexican Grill, ClA* 22 Coach Comcast, ClA Darden Restaurants Delphi Automotive DIRECTV* Discovery Communications, ClA* Dollar General* Dollar Tree* DR Horton Expedia 72 Family Dollar Stores Ford Motor Fossil Group* 99 GameStop, ClA Gannett Gap Garmin General Motors Genuine Parts 81 Goodyear Tire & Rubber Graham Holdings, ClB 26 H&R Block Harley-Davidson Harman International Industries Hasbro Home Depot Interpublic Group of Johnson Controls Kohl's L Brands Leggett & Platt Lennar, ClA Lowe's Macy's Marriott International, ClA Mattel McDonald's Michael Kors Holdings* Mohawk Industries* 77 Netflix* 33 Newell Rubbermaid News, ClA* NIKE, ClB Nordstrom Description Shares Fair Value Omnicom Group $ O'Reilly Automotive* 68 PetSmart Priceline Group* 12 PulteGroup PVH Ralph Lauren, ClA 67 Ross Stores Scripps Networks Interactive, ClA 99 Staples Starbucks Starwood Hotels & Resorts Worldwide 84 Target Tiffany 74 Time Warner Time Warner Cable TJX Tractor Supply TripAdvisor* 31 Twenty-First Century Fox, ClA Under Armour, ClA* Urban Outfitters* VF Viacom, ClB 81 Walt Disney 75 Whirlpool 54 Wyndham Worldwide Wynn Resorts 33 Yum! Brands Consumer Staples — 9.2% Altria Group Archer-Daniels-Midland Avon Products Brown-Forman, ClB Campbell Soup Clorox Coca-Cola Coca-Cola Enterprises Colgate-Palmolive ConAgra Foods Constellation Brands, ClA* Costco Wholesale CVS Caremark Dr Pepper Snapple Group Estee Lauder, ClA General Mills Hershey Hormel Foods JM Smucker Kellogg Keurig Green Mountain 62 Kimberly-Clark Kraft Foods Group Kroger Lorillard McCormick Mead Johnson Nutrition, ClA 92 VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● July 31, 2014 (Unaudited) Description Shares Fair Value Molson Coors Brewing, ClB $ Mondelez International, ClA Monster Beverage* PepsiCo Philip Morris International Procter & Gamble Reynolds American Sysco Tyson Foods, ClA Walgreen Wal-Mart Stores Whole Foods Market Energy — 10.6% Anadarko Petroleum Apache Baker Hughes Cabot Oil & Gas Cameron International* Chesapeake Energy Chevron Cimarex Energy 44 ConocoPhillips CONSOL Energy Denbury Resources Devon Energy Diamond Offshore Drilling Ensco, ClA EOG Resources 84 Equities Exxon Mobil FMC Technologies* Halliburton 98 Helmerich & Payne 87 Hess Kinder Morgan Marathon Oil Marathon Petroleum Murphy Oil Nabors Industries National Oilwell Varco Newfield Exploration* Noble Noble Energy Occidental Petroleum ONEOK Peabody Energy Phillips 66 Pioneer Natural Resources 26 QEP Resources Range Resources Rowan, ClA Schlumberger Southwestern Energy* Spectra Energy Tesoro Transocean Valero Energy Description Shares Fair Value Williams $ Financials — 17.4% ACE Affiliated Managers Group* 26 Aflac Allstate American Express 71 American International Group American Tower, ClA‡ Ameriprise Financial 45 Aon 72 Apartment Investment & Management, ClA‡ Assurant AvalonBay Communities‡ Bank of America Bank of New York Mellon BB&T Berkshire Hathaway, ClB* 94 BlackRock, ClA 23 Boston Properties‡ Capital One Financial CBRE Group, ClA* Charles Schwab Chubb Cincinnati Financial Citigroup CME Group, ClA Comerica Discover Financial Services E*TRADE Financial* Equity Residential‡ Essex Property Trust‡ Fifth Third Bancorp Franklin Resources General Growth Properties‡ Genworth Financial, ClA* Goldman Sachs Group 47 Hartford Financial Services Group HCP‡ Health Care ‡ Host Hotels & Resorts‡ Hudson City Bancorp Huntington Bancshares Intercontinental Exchange 58 Invesco JPMorgan Chase KeyCorp Kimco Realty‡ Legg Mason Leucadia National Lincoln National Loews M&T Bank Macerich‡ Marsh & McLennan McGraw Hill Financial MetLife VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● July 31, 2014 (Unaudited) Description Shares Fair Value Moody's 78 $ Morgan Stanley NASDAQ OMX Group Northern Trust People's United Financial Plum Creek Timber‡ PNC Financial Services Group Principal Financial Group Progressive Prologis‡ Prudential Financial 64 Public Storage‡ Regions Financial Simon Property Group‡ 95 State Street 96 SunTrust Banks T Rowe Price Group 80 Torchmark Travelers Unum Group US Bancorp Ventas‡ Vornado Realty Trust‡ Wells Fargo Weyerhaeuser‡ XL Group, ClA Zions Bancorporation Health Care — 9.4% Abbott Laboratories AbbVie Actavis* 31 Aetna Agilent Technologies Alexion Pharmaceuticals* 35 Allergan 63 AmerisourceBergen, ClA Amgen 68 Baxter International Becton Dickinson 88 Biogen Idec* 19 Boston Scientific* Bristol-Myers Squibb Cardinal Health CareFusion* Celgene* 74 Cerner* Cigna Covidien CR Bard 69 DaVita HealthCare Partners* DENTSPLY International Edwards Lifesciences* Eli Lilly Express Scripts Holding* Gilead Sciences* Hospira* Humana Intuitive Surgical* 32 Description Shares Fair Value Johnson & Johnson $ Laboratory Corp of America Holdings* McKesson 84 Medtronic Merck Mylan* Patterson PerkinElmer Perrigo 99 Pfizer Quest Diagnostics Regeneron Pharmaceuticals* 25 St. Jude Medical Stryker Tenet Healthcare* Thermo Fisher Scientific 67 UnitedHealth Group Varian Medical Systems* Vertex Pharmaceuticals* Waters* WellPoint Zimmer Holdings Zoetis, ClA Industrials — 7.7% 3M 63 ADT AMETEK Boeing 59 Caterpillar CH Robinson Worldwide Cintas CSX Cummins 37 Danaher Deere Delta Air Lines Dover 71 Dun & Bradstreet Eaton 92 Emerson Electric Equifax Expeditors International of Washington Fastenal FedEx 58 Flowserve 83 Fluor 88 General Dynamics 88 General Electric Honeywell International 99 Illinois Tool Works Ingersoll-Rand Iron Mountain Jacobs Engineering Group* Joy Global Kansas City Southern 63 L-3 Communications Holdings, Cl3 97 VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● July 31, 2014 (Unaudited) Description Shares Fair Value Lockheed Martin 64 $ Masco Nielsen Norfolk Southern Northrop Grumman 64 PACCAR 95 Pall 89 Parker Hannifin 48 Pentair 99 Pitney Bowes Precision Castparts 27 Quanta Services* Raytheon Republic Services, ClA Robert Half International Rockwell Automation 65 Rockwell Collins Roper Industries 70 Ryder System 82 Snap-on 50 Southwest Airlines Stanley Black & Decker 83 Stericycle* Textron Tyco International Union Pacific United Parcel Service, ClB United Technologies 69 Waste Management WW Grainger 29 Xylem Information Technology — 11.7% Accenture, ClA Adobe Systems* 84 Akamai Technologies* 91 Alliance Data Systems* 22 Altera Amphenol, ClA Analog Devices Apple Applied Materials Autodesk* Automatic Data Processing Avago Technologies, ClA Broadcom, ClA CA Cisco Systems Citrix Systems* Cognizant Technology Solutions, ClA* Computer Sciences Corning eBay* Electronic Arts* EMC F5 Networks* Facebook, ClA* 97 Description Shares Fair Value Fidelity National Information Services $ First Solar* Fiserv* FLIR Systems Google, ClA* 11 Google, ClC* 11 Harris Hewlett-Packard Intel International Business Machines 81 Intuit Jabil Circuit Juniper Networks KLA-Tencor Lam Research Linear Technology MasterCard, ClA 84 Microchip Technology Micron Technology* Microsoft Motorola Solutions NetApp NVIDIA Oracle Paychex QUALCOMM Red Hat* salesforce.com inc* SanDisk 76 Seagate Technology Symantec TE Connectivity Teradata* Texas Instruments Total System Services VeriSign* Visa, ClA 41 Western Digital Western Union Xerox Xilinx Yahoo!* Materials — 3.7% Air Products & Chemicals 50 Airgas Alcoa Allegheny Technologies Avery Dennison Ball Bemis CF Industries Holdings 37 Dow Chemical Eastman Chemical Ecolab 89 EI du Pont de Nemours FMC Freeport-McMoRan, ClB VelocityShares Schedule of Investments ● Equal Risk Weighted Large Cap ETF ● July 31, 2014 (Unaudited) Description Shares Fair Value International Flavors & Fragrances 74 $ International Paper LyondellBasell Industries, ClA 87 Martin Marietta Materials 71 MeadWestvaco Monsanto Mosaic Newmont Mining Nucor Owens-Illinois* PPG Industries 41 Praxair 77 Sealed Air Sherwin-Williams 44 Sigma-Aldrich Vulcan Materials Telecommunication Services — 2.0% AT&T CenturyLink Crown Castle International‡ Frontier Communications Verizon Communications Windstream Holdings Utilities — 16.2% AES AGL Resources Ameren American Electric Power CenterPoint Energy CMS Energy Consolidated Edison Dominion Resources DTE Energy Duke Energy Edison International Entergy Exelon FirstEnergy Integrys Energy Group NextEra Energy NiSource Northeast Utilities NRG Energy PG&E Pinnacle West Capital PPL Public Service Enterprise Group SCANA Sempra Energy Southern TECO Energy Wisconsin Energy Xcel Energy Description Face Amount Fair Value Total Common Stock (Cost$8,380,605) $ TIME DEPOSITS — 8.4% Brown Brothers Harriman 0.030%, 08/01/14 $ Total Time Deposits (Cost$692,850) Total Investments - 108.3% (Cost $9,073,455)† $ Percentages are based on Net Assets of $8,300,008. * — Non-income producing security. ‡ —Real Estate Investment Trust. Cl — Class NASDAQ — National Association of Securities Dealers Automated Quotations The following is a list of the inputs used as of July 31, 2014 in valuing the Fund’s investments carried at value: Investments in Securities Level 1 Level 2 Level 3 Total Common Stock $ $
